PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/366,992
Filing Date: 6 Feb 2012
Appellant(s): Hadjichristos et al.



__________________
Liberty E. Mann (Reg. No. 61,397)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 March 2021.

05 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Appellant’s arguments with respect to Alexopoulos et al (US 2011/0150140) on claims 1-4, 10-11 and 16-23 have been fully considered but they are not persuasive.
On pages 6-10, the appellant alleges that Alexopoulos does not teach at least an integrated circuit (IC), distinct from the first circuit and the second circuit, the IC comprising first receive circuits configured to process the amplified RF signal, the first receive circuits coupled to the first combined output of the first plurality of LNAs via a first interconnection, the IC further comprising second receive circuits configured to process the amplified RF signal, the second receive circuits coupled to the second combined output of the second plurality of LNAs via a second interconnection,” as recited in Claim 1.” In support of this allegation, Appellant states that “the Examiner incorrectly determined the scope and content of Alexopolous and consequently also incorrectly ascertained the differences between Claim 1 and Alexopoulos. Further, the Examiner did not provide articulated reasoning explaining why it would have been obvious to modify Alexopoulos to yield the elements recited in Claim 1… the configuration alleged by the Examiner—the mixers 156 and 190 being included in an 
 However, the Examiner respectfully disagrees. The examiner does not interpret the IC 72 in figure 2 of Alexopoulos as appellant’s claimed an integrated circuit (IC). Instead, the examiner interprets the mixing modules 156 and 190 in figure 4 of Alexopoulos as appellant’s claimed an integrated circuit (IC) because the mixing modules 156 and 190 of Alexopoulos are integrate/combined. The IC 72 in figure 2 of Alexopoulos is irrelevant to the rejection of the appellant’s claim limitation of an integrated circuit (IC). Therefore, Alexopoulos clearly teaches at least an integrated circuit (IC) (figure 4, mixing modules 156 and 190), distinct from the first circuit and the second circuit (see figure 4, the mixing modules 156 and 190 are distinct from the first circuit (i.e., LNA module 154 of figure 4 ) and the second circuit (i.e., LNA module 154 figure 4)), the IC comprising first receive circuits (figure 4,  mixing module 156) configured to process the amplified RF signal (paragraphs 0058 and 0060 “…The mixing module 156 mixes the amplified inbound high frequency signal with the receive local oscillation 168 (e.g., 800 MHz or 900 MHz frequency band) to produce a low frequency mixed signal”), the first receive circuits coupled to the first combined output of the first plurality of LNAs via a first interconnection (see figure 4, mixing module 156 is coupled to the LNAs 164 and 166 via a first interconnection), the IC further comprising second receive circuits (figure 4,  mixing module 190) configured to process the amplified RF signal(paragraphs 0058, 0060 and 0063 “The second mixing module 190 mixes the second amplified inbound high frequency signal with the receive local 
Furthermore, Alexopoulos suggests that “One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof.” (Paragraph 0092). Since Alexopoulos teaches “…the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits”, one having ordinary skill in the art would recognize the mixing modules 156 and 190 of Alexopoulos can be can be implemented  as an integrated/combined circuit. Components of transceiver constructed on one or more integrated/combined circuits is well known in the art. Thus, the Examiner’s use of case low in the rejection of claim 1 is proper.

B.	Appellant’s arguments with respect to Alexopoulos et al (US 2011/0150140) and Mu (US 2008/0297259) or Yamawaki (US 2011/0304388) on claims 6-9, 12-14 and 24 have been fully considered but they are not persuasive.
On page 12, Appellant states that “Neither Mu nor Yamawai cures the deficiencies Alexopoulos described above. Appellant therefore respectfully submits that submits that 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
Conferees:
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649         


/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.